DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Remarks
This communication is considered fully responsive to the Amendment filed on 01/10/22.
EXAMINER’S AMENDMENT
Authorization for this examiner’s amendment was given in an interview with Charles Ho (reg no 51807) on 3/9/22.

Claim 9. (Currently amended) A spam filtering method, comprising:
generating a current reputation value of a sender by using the method for generating a
reputation value of a sender according to a method for generating a reputation value of a
sender;
determining whether an email sent by the sender is a spam email according to the current
reputation value of the sender; and
determining that the email sent by the sender is a spam email when the current reputation
value of the sender is less than a preset threshold, and filtering the email sent by the sender;
wherein the method for generating a reputation value of a sender comprises:
obtaining non-spam logs in a specified period:
calculating an initial reputation value of a target sender according to sender identifications and recipient identifications of the non-spam logs as well as the number of emails sent by senders of the non-spam logs[[;]] specifically comprises:
collecting statistics on the sender identifications and the recipient identifications of the
non-spam logs as well as the number of the sent emails of the non-spam logs to create a first data table wherein the first data table comprises primary keys of the sender identifications and primary keys of the recipient identifications;
counting the number of the primary keys of the sender identifications and the recipient
identifications; and
calculating the initial reputation value of the target sender according to the number of the
primary keys of the sender identifications and the recipient identifications and a preset total
reputation value, wherein the preset total reputation value is a sum of initial reputation values of all the senders of the non-spam logs;
calculating a transferred reputation value of the target sender according to the sender
identifications of the non-spam logs and the number of the emails sent by the senders of the
non-spam logs[[;]] specifically comprises:
collecting statistics on the sender identifications of the non-spam logs and the number of the
sent emails of the non-spam logs to create a second data table wherein the second data table
comprises the primary keys of the sender identifications:
counting, in the first data table, the numbers of emails sent by the target sender to multiple
recipients respectively;
counting, in the second data table, the total number of emails sent by the target sender to the
external; and
calculating the transferred reputation value of the target sender according to current reputation values of the multiple recipients, the numbers of the emails sent by the target sender to the multiple recipients respectively, and the total number of the emails sent by the target sender to the external; and
calculating a current reputation value of the target sender according to the initial reputation value and the transferred reputation value of the target sender;
wherein the obtaining non-spam logs in a specified period comprises:
scanning system logs in the specified period and eliminating logs that have been determined as spam.

Claim 10 (Canceled)

Claim 11 (Currently amended) The spam filtering method according to claim [[10]] 9,
wherein the calculating the initial reputation value of the target sender according to the
number of the primary keys of the sender identifications and the recipient identifications and a
preset total reputation value specifically comprises:
calculating the initial reputation value of the target sender according to the following formula: reputation=N/M,
Claim 12 (Canceled)

Claim 13. (Currently amended) The spam filtering method according to claim [[12]] 9,
wherein the calculating the transferred reputation value of the target sender according to
current reputation values of the multiple recipients, the numbers of the emails sent by the target
sender to the multiple recipients respectively, and the total number of the emails sent by the target sender to the external specifically comprises:
calculating the transferred reputation value of the target sender according to the following
formula:
delta=reputation1X(n1/total)+reputation2X(n2/total)…reputationi(ni/total)…reputationmX(nm/total),
wherein reputationi is a current reputation value of an ith recipient, ni is the number of emails sent by the target sender to the ith recipient, and total represents the total number of emails sent by the target sender to the external.

Claim 14. (Previously presented) The spam filtering method according to claim 13,
wherein the calculating a current reputation value of the target sender according to the initial reputation value and the transferred reputation value of the target sender specifically comprises:
calculating the current reputation value of the target sender according to the following
formula: reputation'=reputationX(N/(N+delta)).

Claim 15.(Currently amended) The spam filtering method according to claim [[10]] 9, further comprising:


Claim 16. (Previously presented) The spam filtering method according to claim 9,
	wherein the sender identification is a sender email address and/or a sender domain name.

Allowable Subject Matter
Claims 9, 11 and 13-16 are allowed.
The following is an examiner’s statement of reasons for allowance: This communication warrants no examiner's reason for allowance, as applicant's reply makes evident the reason for allowance, satisfying the record as whole as required by rule 37 CFR 1.104 (e). In this case, the substance of applicant's remarks in the Amendment filed on 01/10/22 point out the reason claims are patentable over the prior art of record. Thus, the reason for allowance is in all probability evident from the record and no statement for examiner's reason for allowance is necessary (see MPEP 1302.14).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUNE SISON whose telephone number is (571)270-5693. The examiner can normally be reached 9:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emmanuel Moise can be reached on 571-272-3865. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 



/JUNE SISON/Primary Examiner, Art Unit 2455